Motion for an order placing appeal on the May 29, 1962 Eon-Enumerated Calendar of this court granted and the appeal is permitted to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before May 24, 1962, with notice of argument for May 29,1962, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before 12 o’clock noon on May 28, 1962. Concur — Botein, P. J., Valente, McNally, Stevens and Steuer, JJ.